  Case: 20-10093    Document: 00515832641 Page: 1 Date Filed: 04/22/2021
 Case 7:16-cv-00108-O Document 195 Filed 04/22/21 Page 1 of 2 PageID 4960

                                                   By Tamara Ellis at 4:04 pm, Apr 22, 2021
                   United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                                      TEL. 504-310-7700
CLERK                                                           600 S. MAESTRI PLACE,
                                                                        Suite 115
                                                               NEW ORLEANS, LA 70130

                            April 22, 2021


Ms. Karen S. Mitchell
Northern District of Texas, Wichita Falls
United States District Court
1000 Lamar Street
Room 203
Wichita Falls, TX 76307-0000

      No. 20-10093     Franciscan Alliance v. Becerra
                       USDC No. 7:16-CV-108 -O


Dear Ms. Mitchell,
Enclosed is a copy of the judgment issued as the mandate and a
copy of the court’s opinion.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk


                                 By: _________________________
                                 Laney L. Lampard, Deputy Clerk
                                 504-310-7652
cc:
      Mr.   Joshua A. Block
      Ms.   Ashley A. Cheung
      Ms.   Kali Cohn
      Mr.   Joseph Charles Davis
      Mr.   Joshua Dos Santos
      Ms.   Marleigh D. Dover
      Mr.   Luke William Goodrich
      Mr.   Alexander K. Haas
      Mr.   Bradley Philip Humphreys
      Ms.   Lindsey Kaley
      Mr.   Brian Klosterboer
      Mr.   Daniel Mach
      Mr.   Scout Richters
      Mr.   Mark Rienzi
      Mr.   Andre Segura
 Case: 20-10093    Document: 00515832641 Page: 2 Date Filed: 04/22/2021
Case 7:16-cv-00108-O Document 195 Filed 04/22/21 Page 2 of 2 PageID 4961


    Ms. Lori Halstead Windham
